DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
The specification is replete with designating a number with a name and then later in the specification calling that same number by a different name.  All names must remain consistent through the Detailed Description.  
Reference characters “650-a and 650-b” has been used to designate both receivers and pins in paragraph [0019].
Reference characters “408, 409, and 410” have been used to designate both blades and blade edges in paragraph [0020].
Reference characters “404 and 405” have been used to designate both a spacing and gap [0020].
Reference characters “1106 and 1107” have been used to designate both protrusions and protruding stop points in paragraph [0021].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In paragraph [0021], item 1104.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The first assembly external facing end, of claim 37;
The first assembly internal facing end, of claim 37;
The second assembly external facing end, of claim 38;
The second assembly internal facing end, of claim 38;
The shaving device with a first adjacent blade mounting assembly and second adjacent blade mounting assembly, of claim 38; 
It is noted that some of these items may be in the Figures but unlabeled.  Labeling these items and discussing them in the Detailed Description overcomes this objection.  If a limitation is important enough to claim, it is important enough to be labeled in the Figures and discussed in the specification. 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities (it is noted that the marked up copy of the substitute specification is being utilized with regards to line numbers):
Lines 23-28 of paragraph [0019] are very confusing.  It is unclear what slot 1201 receives?  What pins 802-a, 802b engage?  How receivers 650-a and 650-b snap into housing.  Figure 12 appears to show receivers 650-a and 650-b in slot 1201 with pins 802-a, 802b spaced from everything.  Figure 12 does not appear to show the pins 802-a, 802b engaging anything. 
On line 22 of paragraph [0020], the phrase “hingers 107-b” should be replaced with “hinges 107-b”.
On line 8, the phrase “102-a and 102-b (1103, 1104)” is unclear.  It is unclear what structures represent 1103 and 1104.  Are 1103 and 1104 supposed to represent the planes?  If so, each time the planes are referenced they need to include these reference numbers.    
Appropriate correction is required.
Claim Objections
Claim 41 is objected to because of the following informalities:
In claim 41, the phrase “the first internal flexible portion” should be replaced with “the first assembly internal end flexible portion”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The term “permanent” is new matter.  The original specification does not appear to disclose integral relationships that are permanent.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regards to claim 37 line 1, the phrase “shaving device” is unclear.  It is unclear what structure allows for the device to perform a shaving function?  As written, claim 37 does not appear to incorporate any cutting structures allowing for the device to perform a shaving function.
With regards to claim 37, the phrases “when joined to the first handle” and “when joined to the first adjacent blade mounting assembly” are unclear.  The term “when” makes one understand that there is a time where these items are not joined.  What structure allows for the handle to not be joined with the respective flexible portion and what structure allows for the first adjacent blade mounting assembly?  In order for the device to comprise the handle and the first adjacent blade mounting assembly, they must be joined with the respective flexible portions.  Claim 38 has the same issues.
With regards to claim 38, the phrase “a second adjacent blade mounting assembly” is unclear.  Claim 37 discloses a first adjacent blade mounting assembly.  As written, the device has at 4 blade mounting assemblies which is not supported or shown.  The second internal flexible portion would join with the first adjacent blade mounting assembly.
With regards to claim 38, it is unclear what structure allows for the second external blade mounting assembly to be part of the shaving device in a way that does not join with the first adjacent blade mounting assembly.  Both external mounting assemblies join with the same internal assembly.

Claim 39 appears to disclose that the only two blade mounting assemblies are the ones that join with the handles (102-a and 102-c).  It is unclear what structure defines the flexible portion that joins 102-a with 102-c.  The only supported and shown device has three mounting assemblies connected via two different flexible portions.
With regards to claim 40, as written, claim 37 positively discloses the first adjacent blade mounting assembly.  Now claim 40 introduces a first internal blade mounting device and then discloses it is the same as the claim 37 first adjacent blade mounting assembly.  Claim 40 is very confusing in that it appears to be reintroducing what claim 37 has already disclosed under a new name and then saying they are the same structure.  It is unclear how the second adjacent blade mounting assembly comes into play.
With regards to claim 42, it is unclear directions of the “pivoting movement in a first direction” and “pivoting movement in a second direction” are defined.  Claim 37 discloses a pivoting movement in direction perpendicular to the longitudinal axis.  As written, there are 3 pivoting movement directions which does not appear to be supported.  It is believe that the first direction is one way of the claim 37 direction and the second direction is the opposite way of the claim 37 direction. 
With regards to claims 43 and 45, it is unclear what structure allows for the integral relationship to be permanent.
With regards to claim 46, the phrase “a blade mounting set end extending laterally from the first external blade mounting assembly” is unclear.  Claim 37 discloses that the first assembly external end flexible portion joins the first external blade mounting assembly.  As written, the first external blade mounting assembly is joined with the handle in two different ways which is not supported.  The first assembly 
With regards to claim 46, the handle cannot further comprise another handle as a substructure.  The handle is inherently removable in light of the “removably engage with and disengage from” language.
Claim 47 is replete with antecedent basis issues due to being dependent from claim 37 and not 46.
Assuming claim 47 was supposed to depend from claim 46, the phrase “a male joining member” is unclear.  Claim 46 already discloses a joining member and therefore, there are two separate joining members which is not supported.  Claim 47 must further limit claim 46’s joining member.              
Claims
It is to be noted that claim 37-47 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12 July 2021
/Jason Daniel Prone/Primary Examiner, Art Unit 3724